688 (1980) ("The burden to make a proper appellate record rests on
                    appellant."). 1
                                  Second, Crawford contends that counts one through four and
                    "very arguably" count five were outside the applicable statutes of
                    limitations. That a charge is outside the statute of limitations is a non-
                    jurisdictional, affirmative defense that is waived if not raised in the trial
                    court. Hubbard v. State, 112 Nev. 946, 948, 920 P.2d 991, 993 (1996). By
                    not raising the defense below, Crawford waived it, and we do not consider
                    his arguments on appeal. To the extent he contends that his due process
                    rights were violated by the presentation of evidence regarding events that
                    occurred outside the statute of limitations, Crawford has cited no relevant
                    authority nor made any cogent argument in support of his contention, and
                    we therefore do not reach his claim. Maresca v. State, 103 Nev. 669, 673,
                    748 P.2d 3, 6 (1987).
                                  Third, Crawford contends that the district court erred in
                    denying his objection to the presentence investigation report (PSI). "A
                    defendant's PSI must not include information based on impalpable or
                    highly suspect evidence," Sasser v. State, 130 Nev., Adv. Op. 41, 324 P.3d
                    1221, 1224 (2014) (internal quotations omitted), and we review the district
                    court's decision for an abuse of discretion, id. at 1225. At sentencing,
                    Crawford challenged the PSI's characterization of him as a gang member.
                    In response, the State presented field interview cards and reports, which


                          'In its fast track response, the State requests that this court strike
                    the justice court documents Crawford supplied in support of his claim,
                    because they are outside of the district court's record. We reject the
                    State's request because such relief must be sought by filing a separate
                    motion. See NRAP 27(a)(1).

SUPREME COURT
       OF
     NEVADA

                                                          2
(0) I947A 710E9(0
                    the district court ordered attached to the PSI. In light of the evidence
                    presented by the State as reflected in the sentencing transcript and
                    Crawford's failure to provide this court with either the PSI or the evidence
                    produced by the State, Crawford has not demonstrated that his sentence
                    was based on impalpable or highly suspect evidence, see id. at 1225 and
                    n.8 (noting that materials missing from the record on appeal "are
                    presumed to support the district court's decision" (quotations omitted)),
                    and we conclude that the district court did not abuse its discretion in not
                    amending the PSI.
                                Fourth, Crawford contends that the district court abused its
                    discretion when it failed to sentence him individually and imposed a cruel
                    and unusual sentence, in violation of his rights under the Eighth and
                    Fourteenth Amendment to the U.S. Constitution. Crawford's arguments
                    are without merit. "Regardless of its severity, a sentence that is within
                    the statutory limits is not cruel and unusual punishment unless the
                    statute fixing punishment is unconstitutional or the sentence is so
                    unreasonably disproportionate to the offense as to shock the conscience."
                    Chavez v. State, 125 Nev. 328, 348, 213 P.3d 476, 489 (2009). Crawford's
                    sentence is within the statutory limits,          see NRS 193.130; NRS
                    200.463(2)(b); NRS 200,481(2); NRS 200.575(2); NRS 201.320; 1997 Nev.
                    Stat., ch. 137, §§ 2, 4, at 295-97, he does not allege that those statutes are
                    unconstitutional; and his sentence to an aggregate of 16.5 to 53.5 years is
                    not unreasonably disproportionate to his crimes in which he "treated [his
                    victims] as [if he] owned them" and where one of the victims was
                    hospitalized after he beat her so severely that he ruptured her spleen.
                    Further, in light of his crimes and the impact he had on his victims,



SUPREME COURT
        OF
     NEVADA

                                                           3
(0) 1947A    ADE,
                 Crawford's claim that he had "no significant criminal history" 2 fails to
                 demonstrate that the district court denied him the individualized
                 sentencing to which he was entitled.       See Martinez v. State, 114 Nev. 735,
                 737, 961 P.2d 143. 145 (1998)
                             Finally, Crawford contends that the jury was not properly
                 instructed on pandering and that his convictions should therefore be
                 reversed. Crawford did not object to the jury instructions below, so we
                 review for plain error. Green v. State, 119 Nev. 542, 545, 80 P.3d 93, 94-95
                 (2003). Pandering is a specific-intent crime, and this court has reversed a
                 pandering conviction under plain error review for the failure to instruct
                 the jury on specific intent.   See Ford v. State, 127 Nev. 608, 613-14, 262
                 P.3d 1123, 1126-27 (2011). Crawford's jury was not instructed on the
                 specific intent element, but while Crawford has demonstrated error, he
                 has not shown that the error affected his substantial rights by causing
                 "actual prejudice or a miscarriage of justice."     Green, 119 Nev. at 545, 80
                 P.3d at 95. The evidence reveals that Crawford discussed with the victims
                 that they would be working for him as prostitutes, took the victims to the
                 Las Vegas strip at least five days a week to work as prostitutes, provided
                 them with cell phones only while they were working and required them to
                 call him approximately every hour, took all the victims' profits from
                 prostitution, threatened one victim and her family if she ever left, and
                 beat the other victim when she gambled all of her money instead of
                 bringing it back to him. That evidence shows that Crawford specifically
                 intended to induce the victims to become or remain prostitutes, and we are


                       2 Crawford  again fails to provide evidence in his appendix in support
                 of this claim. See Greene, 96 Nev. at 558, 612 P.2d at 688.

SUPREME COURT
        OF
     NEVADA
                                                        4
(0) I947A    e
                confident that the jury would have convicted him had a proper instruction
                been given.    See id. at 548, 80 P.3d at 97 (concluding that instructional
                error did not affect defendant's substantial rights where the result of trial
                would have been the same if the jury had been properly instructed).
                              For the foregoing reasons, we
                              ORDER the judgment of conviction AFFIRMED.



                                                                                       , C.J.
                                                           Hardesty


                                                                                          J.
                                                           —C24jir
                                                           Parraguirre


                                                                      t/u9 /Aci           J.
                                                           Douglas



                cc:   Hon. Michael Villani, District Judge
                      Law Offices of Martin Hart, LLC
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       5
979 1947A